Weiss, J.
Appeal from an order of the Family Court of Madison County (O’Brien, III, *184J.), entered March 26, 1987, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate respondent’s child to be neglected.
In August 1986, petitioner commenced this neglect proceeding alleging that respondent’s "mentally abnormal behavior” prevented her from providing a minimum degree of care for her six-year-old daughter (see, Family Ct Act § 1012 [f]). At the ensuing fact-finding hearing, respondent acknowledged that she had been hospitalized on several recent occasions due to psychological problems. On this premise, Family Court found the child neglected and, following a dispositional hearing, placed her in petitioner’s custody for a period of 18 months (see, Family Ct Act § 1055).
On this appeal, respondent maintains that Family Court failed to conduct an adequate dispositional hearing (see, Matter of Toni WW., 52 AD2d 108). However, we need not resolve this issue. Petitioner has informed the court that the child was returned to respondent’s custody on June 24, 1988, under petitioner’s continued supervision for an additional six-month period by consent of all the parties. The instant appeal has thus become moot (see, Matter of Jodi P., 133 AD2d 158; Matter of Robert B., 102 AD2d 868).
Appeal dismissed, as moot, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.